Title: To George Washington from Pierre L’Enfant, 7 December 1791
From: L’Enfant, Pierre Charles
To: Washington, George



sir,
George town [Md.] december 7th 1791.

ten day absense from this place prevented me from receiving the Honor of your letter, of the 28th of November, until last Evening I returned from a journey to richemond & to acquia were I had been called to close a bargen for a quarrie ground I have made the purchase of for the publick. I beg this may appologise for my not having answered you as immediatly as I should have done had it come sooner to my hand & for juging from the content of your letter that a second from me had not come to your hand when you answered that of Mr Carroll of duddington I regret the circumstance and wish I might have Explained to you the reasons which determined me to proceed as rapidly as I have done to the demolishing of that House—since I feard that it being destroyed will in some respect oppose your paternal goodness—wortless as is the Individual, who claimed a relief against his own Foly, to benefit from it—& hard as it would be to my feeling to see—his & the aim of his prompter succeed were it in my power I would redress the matter conformably to your wish. under Inpossibility of doing this my regret is tempered from a trust that you are sufficiently satisfied I proceeded from principle consistent with the first Steps I had taken & that I deed not determined to those steps without having Considered.
what I have done on this occasion above all other which merited me your sanction has been both Expedient & proper—Expedient because a necessity being that this House being removed making a Short business of the matter was the only mode of Insuring its removal which Every Candid uninterested juge & Every person who may have observed the moderation of my Conduct throught from the begining of this affair will allow to have been Effected with more attention to the Interest of the man Concerned than his own proceeding in rising that House in oposition to the progress of the plan About Executing and in Contempt to the advice and of the Hutority under which they were given, Could Intitle him to. The measure I say was also

proper because the circumstance of that House being absolutly different from that of any other the local of which would be necessary to have first Investigated by the Commissionaire for them to repaid the valu thereof in Case it should be necessary to have the said pulled down there was no more necessity for applaying to them than there is to call for their Sanction before pulling down a tree this House as I observed before having grown like a bush in the way of the people clearing the ground—& that the preserving of it or proceeding with that caution & Sloness which would have followed from an Interference on the part of the Commissionaire it would have afforded a dangerous precedent to other to Contest Every steps of the people Employed in laying of the City & whose progress has already been to materially Slakened in Consequence of that Strict attention which has been paid in preserving as much as it were admissible all convenience to the Individuals proprietor all of whom—Except the Few Connected with Mr Carroll of duddington have Evidenced their Satisfaction of the justice of my Conduct more generous than is that of all the few Complaignant on the occasion.
more over sir—Had the case been of that nature as would have required the sanction of the Commissionaire should have been first obtained—there was no board of them to whom I Could Consistently bring the matter to a Fair Investigation—dr Stewart & Mr Daniel Carroll could it will be said be easily called together. but I most in justification for my not having Communicated the matter to these gentlemen as not have taken up the Consideration of the matter Consistently for the board Consisting then only of tow—Mr Stuart & Mr Carroll—Mr Carroll could not act as a commissionaire at that business because on a former occasion when a foresight of the Circumstance in which the House in question has finally been found to stand Induced me to Intimate my Idea on the propriety of the measure, I have pursued—of clearing away that House without giving to the proceeding that shap of Importance which the people Interested wished it Should assume—Mr Carroll had Made a positive declaration that if that affaire was refered to the board he would not then act as a commissionaire, but would appear as a parti in favour of Mr Carroll of duddington.
Not wishing to gave room to belive I mean to anquire in the

propriety of Mr Carroll declaration and without questioning wether it is consistent with the Duty of a publick officer to pass from that duty alternatly to that of a parti against the publick—I Shall only observe that it has been with much surprise that on my returning to this place yesterday I was Informed that the proceeding of the tow Commissionaire Encouraging Mr Carroll of duddington to pursu with vindication the first foolish measure he had taken.
having hastened my return to meet all the adversary waiting for me—a respect to the law as well as a confidence in the goodness of my cause has led me to this determination of submitting to the sherief who has been three day waiting for me—to this moment nowhere I have niether see him nor Mr Carroll—altho’ determined to end the business as shortly as possible I have availed of the Maner in which what had been left standing at his House, after the hand were ordered from it, which concuring to gether with my just motive of resseulement in determining me to compleat the destruction contrary to what I perceive you demand of me for redress & whom is to juge of differents—Investigate the validity of claims—adjust account—forme contracts & provide all necessaries. thus far thier power & duty ought to Extand & being thus determined all what is more relate to the Execution & is necessary to be united in the Hotority of one head directing the work & who to be answerable for the propriety of that work must have the sole gouvernement of all the Employed—must be at liberty to appoint & remove them & more over at liberty also to proceed according to his jugement of matter without Inderence from the Commissionaire whose Interference in no Instances, Even so apparently trivial, will at best slaken the progress of operation & ought not to be admitted unless in case of an appeal to them from Individuals contending a process of operation Encroaching on thier right—or in any other cases when the director may become liable to be called to account for his trepass or that of his Employed.
The Interference of commissionairs in such case is proper and in such only admissible & tho’ I hop[e] if the continuance of my services is desired the propriety of my conduct will gave them but litle occasion for Exersising that power I wish it is left to them—were in the few Instances when I contended with the Commissionaire if so may be say of debating of opinion with

them as Individuals if matter had been well Investigated & Every previous circumstance considered & Every particular issulg reply recorded in none of these Instance you would have suspected me of to much presipitation & you would not apprehend any serrious consequence from what has latly happened nor fear the business of mr Carroll of duddington may give any attorney because you will observe In this late Instance my conduct has been consistant with the conception I formed of the Extant of the power of commissionair as before Considere &c.
